Citation Nr: 0216778	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  97-13 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esquire


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's mother


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from July 14, 1961 to 
October 13, 1961.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  The veteran, his mother, and his 
representative presented testimony at a hearing at the RO in 
May 1997.  The veteran withdrew his request for a hearing 
before a Member of the Board.

In a March 1999 decision, the Board denied entitlement to 
service connection for an acquired psychiatric disorder to 
include schizophrenia.  The veteran appealed the case to the 
U.S. Court of Appeals for Veterans Claims (CAVC).  The 
Secretary filed an unopposed motion for remand.  In February 
2001 order, CAVC granted the motion for remand, vacating the 
Board's decision and remanding this issue for additional 
proceedings.  In August 2001, the Board remanded the case for 
additional development.  The case has now been returned to 
the Board.

This case has been advanced on the docket because of 
administrative error resulting in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2002).


FINDINGS OF FACT

Schizoaffective disorder is attributable to service.


CONCLUSION OF LAW

Schizoaffective disorder was incurred in service.  
38 U.S.C.A. §§ 101(16), 1101, 1112, 1131, 1137, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his psychological problems began in 
1961 during basic training in the Marines.  He maintains that 
he has continued to experience psychological problems since 
that time.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

The veteran's reports of medical history and examination at 
entrance into service in July 1961 show no complaints, 
defects, diagnoses, abnormalities, or periods of 
hospitalization or treatment for any psychiatric disorder.  
However, during service, an October 1961 Aptitude Board 
report revealed that the veteran exhibited a "rather poor 
attitude and certain instability traits" in July 1961, just 
three days after his entrance into active service.  After 
numerous psychiatric evaluations, a period of training in the 
Special Training Branch of the Motivation Unit, and trial 
training assignments, the veteran was found unsuitable for 
active service and was discharged under honorable conditions.  
The Aptitude Board concluded that the veteran was not in need 
of hospitalization, that his condition had existed prior to 
entry into service, and that it had not been aggravated by 
service.  The October 1961 discharge examination revealed 
findings of psychiatric abnormalities.  The determination was 
unsuitable for service, emotional instability, S3, not 
considered disabling.

Private medical evidence from Portsmouth Psychiatric Center 
and Hospital and several psychiatrists in 1982 shows 
diagnoses of obsessive compulsive neurosis, panic disorder, 
dysthymic disorder, and generalized anxiety disorder.

In an April 1995 psychiatric report, Dr. M. Berger noted that 
the veteran was in the military but was discharged because of 
his mental health difficulties.  The veteran reported that he 
was married for 20 years, divorced in 1984, could not hold 
down a job, and relied on family members to take care of him.  
It was noted that the veteran had received psychiatric 
treatment from 1982 to 1984.  The diagnoses included 
generalized anxiety disorder, dysthymic disorder, and 
obsessive-compulsive disorder.

In a December 1995 report, Dr. F. Gripka, stated that the 
veteran had an early childhood history of mental and physical 
abuse, poor social adjustment, and was unable to hold a job.  
The diagnosis was paranoid schizophrenia.  Dr. P. Ebinger, in 
a December 1995 report, noted that she began treating the 
veteran in January 1995 and that his anxiety had been a 
problem for several years.  Dr. Ebinger diagnosed generalized 
anxiety disorder, very severe, with probable onset in 20s, 
and schizotypal disorder.  

In a May 1996 VA examination, the examiner noted that the 
veteran only served in the Marines in basic training from 
July to October 1961 and that he was discharged due to 
unsuitably because of psychological problems.  The examiner 
noted that the veteran reported a history of anxiety symptoms 
with depression and psychosis.  The veteran reported no 
psychological care after service until 1982.  He reported 
social and vocational difficulties for many years.  Following 
examination and testing, the diagnoses were extreme 
generalized anxiety disorder, panic disorder, depressive 
disorder, and psychotic disorder not otherwise specified.  
The examiner noted that the interview suggested a very 
psychologically disabled individual with a chronic course 
that appeared to have had onset during basic training.

In a June 1996 statement, Dr. Gripka stated that he treated 
the veteran as an outpatient, that the veteran was 
hospitalized for psychiatric treatment more than 20 years 
ago, and that the veteran suffered from a thought disorder.

The veteran, his brother, mother, and aunt have submitted 
statements and presented testimony that the veteran was not 
treated for psychological problems prior to service and that 
after service, the veteran exhibited strange behavior 
including nervousness, fearfulness, talking to himself, and 
living in a fantasy world. 

In August 1997, Dr. Gripka stated that there is little doubt 
that the veteran's severe childhood experiences had bearing 
on his personality outlook; however, it does not appear that 
the veteran had any mental/emotional breakdown prior to 
service.  Dr. Gripka noted that the veteran was not 
emotionally impaired at the time of enlistment and that he 
experienced trauma and mental and emotional deterioration 
during service.

A January 1999 VA Medical Center (VAMC) discharge summary 
noted that the veteran was discharged from service due to 
psychiatric symptoms of anxiety, depression, and paranoia and 
that the veteran experienced intermittent symptoms of 
anxiety, depression, and paranoia of the past 30 years.  The 
diagnoses included dysthymia, anxiety, and schizoaffective 
disorder.  The veteran was again hospitalized at the VAMC for 
psychiatric treatment in June and July 1999 and from 
September 1999 to April 2000.

In an October 2001 VA examination, the VA examiner reviewed 
the veteran's history of discharge from the Marines in 1961 
due to unsuitability.  It was noted that there was no serious 
psychiatric illness, but emotional disability.  The examiner 
reviewed the veteran's subsequent medical history including 
recent hospitalizations for schizoaffective disorder.   
Following interview with the veteran and his mother as well 
as examination, the VA examiner opined that the veteran's 
schizoaffective disorder began during the veteran's military 
service.  The examiner stated that there is no indication of 
a psychiatric disorder prior to service, the veteran was 
hospitalized during service, and he has had difficulty 
adjusting ever since service.  The diagnosis was 
schizoaffective disorder.  

Upon review, the Board finds that the nexus between service 
and schizoaffective disorder is satisfied by the evidence.  
Various physicians noted the veteran's emotional disturbance 
during service.  Thus, the Board finds the veteran's 
statements as to his complaints of anxiety while in service 
and shortly thereafter to be credible.  See Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Additionally, the record 
consists of a VA and private medical opinions from 1997 to 
2001 relating the veteran's schizoaffective disorder to his 
military service.  Thus, there is medical opinion providing a 
nexus between the veteran's schizoaffective disorder and his 
active service.  Based on the evidence of record and 
resolving doubt in the veteran's favor, the Board finds that 
the evidence supports a grant of service connection for an 
acquired psychiatric disorder diagnosed as schizoaffective 
disorder.  Accordingly, entitlement to service connection for 
schizoaffective disorder is warranted.

VCAA

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA) redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The regulations implementing the VCAA were published 
on August 29, 2001.  They apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case. 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Duties and responsibilities of both parties under the VCAA 
were addressed in a September 2001 letter and by the 
veteran's representative.  Moreover, as the case has been 
resolved in favor of the veteran, the Board concludes that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 4 
Vet. App. 384 (1993).   


ORDER

Service connection for schizoaffective disorder is granted.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

